Citation Nr: 1616439	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  12-27 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1969 and from January 1971 to November 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an March 2009 rating decision of the Department of Veterans Affairs (VA) Atlanta, Georgia Regional Office (RO).  

A Travel Board hearing was held on February 10, 2016, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2014) and who is rendering the determination in this case.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A (West 2014); 38 C.F.R. §3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran contends that he is entitled to service connection for PTSD, bilateral hearing loss, and tinnitus because they are related to service.  He indicated that he served in combat in Vietnam, and his PTSD is the result of such service.  He also claims that his hearing loss and tinnitus are the result of excessive noise during such service.  A review of the post-service treatment records (April 2013 VA treatment record) reflects that a PTSD screening test was positive and that the Veteran has current diagnoses of bilateral hearing loss and tinnitus.

The September 1969 separation examination report reflects that, according to the audiogram, the Veteran had hearing loss in the left ear.  

The Veteran's service personnel records are not of record.  As such, the Board finds that they should be obtained on remand.

Additionally, in November and December 2015 statements, the Veteran indicated that he had been awarded Social Security Administration (SSA) disability benefits.  It is not clear from the record if the SSA disability decision/records are relevant to the claims on appeal.  In any event, VA must attempt to obtain relevant records from a Federal department or agency unless further attempts would be futile.  These records include medical and other records from SSA.  See 38 C.F.R. § 3.159(c)(2).  In Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992), the U.S. Court of Appeals for Veterans Claims (Court) found that VA's duty to assist specifically includes requesting information from other Federal departments.  In Baker v. West, 11 Vet. App. 163, 169 (1998), the Court further stated that VA is required to obtain evidence from other agencies, including decisions of the SSA.  The Veteran's SSA records are not associated with the claims file.  Because these records could contain relevant evidence to the claims on appeal, the Board finds that they should be obtained.

The Board notes that the Veteran is competent to report in-service noise exposure during service.  As such, acoustic trauma during service is conceded.  Under these circumstances, the Board finds that on remand a VA examination should be scheduled in order to determine the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the claim for service connection for PTSD, at the hearing the Veteran testified that during service he worked in supplies, but that he was involved in mortar fires and was in situations in which he feared for his life.  He testified that he saw people blown up and he saw many dead bodies.

As the Veteran has not provided a detailed stressor statement, the RO/AMC should request that the Veteran provide detailed information regarding his alleged stressors involving mortar and rocket fire, and seeing soldiers killed in action.  The RO should specifically request that the Veteran provide information pertaining to the date of the incident(s) (or at least an approximate two month time) and any other pertinent information about the individuals killed.

Should any stressor be verified or should it be determined that the Veteran participated in combat, a VA examination should be scheduled in order to determine if the Veteran has a diagnosis of PTSD and if so, whether it is etiologically related to his in-service stressor(s). 
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete service personnel records and associate them with the claims file.  The RO must continue its efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  In the event the RO is unable to obtain the records, a written statement to that effect should be included in the record and the RO must ensure compliance with the provisions of 38 C.F.R. § 3.159(e) by providing the appellant with appropriate notice.

2.  Send the Veteran a PTSD questionnaire, and ask him to fill out the form and return it to VA.  The RO/AMC should ask the Veteran to provide additional detailed information regarding his alleged stressor(s) involving rocket and mortar fire.  The RO should specifically request that the Veteran provide information pertaining to the date of the incident(s) (or at least an approximate two month time) and any other pertinent information about the individuals killed.
 
3.  The, the RO/AMC should take appropriate action either to verify the alleged stressor(s) through JSRRC, or to provide a formal finding that further attempts at verification are not possible based on the information provided by the Veteran.  

Additionally, the RO/AMC should attempt to obtain the Veteran's unit(s) and organizational histories and Operational Reports-Learned Lessons (ORLLs) during the Veteran's service in Vietnam.  The RO/AMC should also contact any other appropriate repository for military records that might assist in corroborating the Veteran's alleged in-service stressor events.

4.  Contact the Social Security Administration and obtain a copy of the Veteran's claim and that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  The RO must continue its efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  In the event the RO is unable to obtain the records, a written statement to that effect should be included in the record and the RO must ensure compliance with the provisions of 38 C.F.R. § 3.159(e) by providing the appellant with appropriate notice.

5.  Schedule the Veteran for a VA audio examination in order to determine the nature and etiology of any current bilateral hearing loss and tinnitus.  

The claims file should be made available to the examiner and the examiner should indicate that the claims file has been reviewed.

The examiner should provide an opinion regarding whether any current hearing loss and/or tinnitus is/are at least as likely as not (50 percent probability or greater) etiologically related to in-service noise exposure, to include the hearing loss noted on the September 1969 separation examination audiogram.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

In rendering the above opinions, the examiner should assume that the Veteran was exposed to loud noise during service.  The examiner should also concede that the Veteran is competent to self-report a diagnosis of tinnitus. 

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

The examiner must provide a rationale for the opinions expressed.

6.  If it is determined that the Veteran had combat service or if his stressor(s) is/are verified, the RO should schedule the Veteran for a VA examination to determine the nature and etiology of any current PTSD.

The claims file must be made available to the examiner for review and indication that a review took place should appear in the examination report.

Based on examination findings, as well as a review of the claims file, including treatment records, personnel records, all lay statements of record and a copy of this REMAND, the examiner is requested to render opinions as to the following:

a) Does the Veteran currently have PTSD under DSM-V standards? 

b) If a diagnosis of PTSD is made, the examiner should indicate whether it is at least as likely as not (50 percent or greater degree of probability) that PTSD manifested due to the Veteran's combat experiences/confirmed stressors during service.

c) If the Veteran is found to have other psychiatric disorders besides PTSD, the examiner should opine as to whether they are at least as likely as not a result of or caused by service or any event therein.

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

A complete rationale must be given for all opinions and conclusions expressed.
 
7.  When the development requested has been completed, the case shall again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative shall be furnished a supplemental statement of the case (SSOC), and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




